UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2017 Date of reporting period:	September 1, 2016 — February 28, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Technology Fund Semiannual report 2 | 28 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio managers 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. The technology industries may be affected by technological obsolescence, short product cycles, falling prices and profits, competitive pressures, and general market conditions. The fund concentrates on a limited group of industries and is non-diversified. Because the fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions, changes in government intervention in financial markets, and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees April 11, 2017 Dear Fellow Shareholder: The early months of 2017 have been generally positive for investor sentiment and financial market performance. Many market indexes have achieved new record highs with relatively low volatility, in contrast to the bouts of uncertainty and turbulence that tested global financial markets in 2016. It is worth noting, however, that the exuberance that greeted the new year calmed somewhat as investors reconsidered a number of ongoing macroeconomic and political risks. In addition, many bond investors remained cautious as the potential for inflation increased. As always, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your goals, we also believe it is a good idea to speak regularly with your financial advisor. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your fund’s Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/28/17. See above and pages 10–12 for additional fund performance information. Index descriptions can be found on page 14. 4Global Technology Fund Neil has an M.B.A. from Harvard Business School and a B.A. in Economics from Duke University. He joined Putnam in 2012 and has been in the investment industry since 1997. Di has an M.B.A. from the Columbia University Graduate School of Business, an M.S. in Computer Science from the University of Massachusetts, Boston, and a B.S. in Biochemistry from Fudan University, China. He has been in the investment industry since he joined Putnam in 2005. How would you characterize the global investment environment for the six - month reporting period ended February28, 2017? NEIL It was a period punctuated by a rotation toward the growth-oriented sectors of the global economy, particularly in the aftermath of the U.S. presidential election. In the early part of the period, during the run-up to the U.S. election, investor sentiment seemed somewhat subdued, based largely on concerns about the ongoing slow growth of the world’s economies. These concerns were reflected in the markets’ general preference for the more-defensive sectors of the economy. With the surprise election of Donald Trump in November 2016 and expectations that the Republican majority in Congress would promote a pro-growth economic platform, investor optimism took hold of the equity markets. The ensuing stock market rally was seen most notably in sectors of the economy that had previously been shunned by investors, including financials, industrials, and materials. Technology was not necessarily the direct beneficiary of this rotational shift, as investors in some cases took profits in areas of technology that had performed well in the recent Global Technology Fund5 Allocations are shown as a percentage of the fund’s net assets as of 2/28/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 2/28/17. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 6 Global Technology Fund past — such as the software and internet-based industries — and redeployed capital into more pro-cyclical sectors. That said, the MSCI World Information Technology Index [ND], the fund’s benchmark, still managed to post a solid result, advancing 12.50% for the six-month period. DI The global equity markets also benefited from the post-election rally in the United States, buoyed by revived growth expectations. While the advances were led by the U.S. equity markets, international markets strengthened as well. This was particularly true in Japan, where stocks also were helped by the weakness of the Japanese yen. The rotational shift to a more pro-growth, “risk-on” environment was generally supportive of global technology stocks. How did Putnam Global Technology Fund perform in this environment? DI We are pleased to report that the fund returned 12.75% for the six-month period, outperforming its benchmark. This outperformance was due to our stock selection decisions, which are made with support and input from our teams of analysts in Singapore and the United States. Excess performance was diminished to a degree by unfavorable industry allocations — principally a large underweight in technology hardware, storage, and peripherals — and greater-than-usual cash holdings in a rising market environment. What do you see as the most promising secular trends in the technology sector today? NEIL We continue to see the potential for future long-term growth in a few important areas of technology. Most notable among them, in our view, are cloud computing and software as a service [SaaS]. Cloud computing is a technology that allows data to be kept on a network of servers accessible on demand from any device with an internet connection. Adoption of cloud technology by business enterprises is growing rapidly around the globe, which we believe presents a huge revenue-growth opportunity for the companies able to develop competitive advantage in this space. SaaS technology is somewhat similar to cloud computing in that it provides on-demand, as-needed access to software via the internet, as opposed to buying and installing an entire software package for on-premises computing devices. We see SaaS as the permanent new model for software delivery, and we remain interested in finding companies that we believe have the best opportunities to excel. DI In terms of the fund’s current positioning, we continue to maintain overweight exposure to internet software and services and telecommunication services — which comprise both the SaaS and cloud computing trends. Meanwhile, we maintain underweight exposure to the hardware and IT services industries. Our view of the semiconductor industry also became more positive due to structural changes on both the supply and demand sides. Which holdings were the most significant contributors to the fund’s performance relative to its benchmark index? DI Two semiconductor stocks — Macronix International and Micron Technologies — were top contributors to relative performance, both benefiting from the increase in memory prices as supplies tightened. Macronix, a Taiwanese manufacturer of flash memory products, was the largest contributor, getting an extra boost in earnings from supplying the disc cartridge for Nintendo’s new “Switch” game console. NEIL A significant overweight position in Computer Sciences, a large U.S.-based company engaged in information technology services, was the fund’s second-largest Global Technology Fund7 contributor to relative performance. Computer Sciences stock rose in anticipation of the company’s proposed merger with Hewlett Packard’s Enterprise Services division. We remain bullish based on our view of cost takeout opportunities for this combined company. The fund also benefited from an out-of-benchmark position in Wix.com, an Israeli-based company that builds and maintains websites for small businesses in geographic markets throughout the world. Wix.com continued to beat investor expectations during the period, and we believe the company has a good opportunity to gain market share in what is currently a very fragmented global market. What stocks were the fund’s largest detractors? DI Consumer electronics giant Apple composes approximately one-eighth of the benchmark index. The fund maintains a much smaller position in Apple than does the index, and our large underweight position was the fund’s most significant detractor, as Apple performed extremely well during the period. Its share price appreciated as investor sentiment soared in anticipation of the launch of the company’s 10-year anniversary iPhone. Although our view of Apple’s newest product cycle is positive, we prefer to invest in iPhone supply chain companies that we believe have better risk/reward profiles. NEIL We also maintained underweight exposure to Nvidia, a U.S.-based company that makes computer graphics systems for the gaming industry. Like Apple, Nvidia was one of the technology sector’s biggest movers during the period. We participated in some of Nvidia’s outperformance, but we sold the position when it reached our price target. Another detractor was Instructure, an out-of-benchmark holding. Instructure is a U.S.-based SaaS-based educational technology company. We believe the company will be successful in gaining market share, but the stock underperformed during the period largely due to lowered earnings guidance based on what we believe were short-term issues. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Global Technology Fund Our view remains positive for the company’s longer-term prospects. What is your near - term outlook for global technology stocks? NEIL We always remain cognizant of macroeconomic events and trends, but generally we do not manage the portfolio on the basis of such top-down developments. Rather, we manage on a bottom-up basis, analyzing fundamental data stock by stock. That said, our current view of the global equity markets is positive. While signs of growth are emerging, we are still cognizant of cyclical factors that could impact certain subsectors within the industry. DI After the recent rally and outperformance in the sector, I think we will tend to be more prudent in our positioning, focusing on holdings we believe offer long-term growth and quality, rather than on those that may present cyclical opportunities. Thank you, Neil and Di, for your time and insights on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Global Technology Fund9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/17 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year 6 months Class A (12/18/08) Before sales charge 250.78% 16.55% 89.77% 13.67% 52.06% 14.99% 33.58% 12.75% After sales charge 230.61 15.71 78.86 12.33 43.32 12.75 25.90 6.27 Class B (12/18/08) Before CDSC 230.16 15.69 82.75 12.82 48.69 14.14 32.57 12.34 After CDSC 230.16 15.69 80.75 12.57 45.69 13.36 27.57 7.34 Class C (12/18/08) Before CDSC 229.81 15.68 82.67 12.81 48.62 14.12 32.58 12.34 After CDSC 229.81 15.68 82.67 12.81 48.62 14.12 31.58 11.34 Class M (12/18/08) Before sales charge 236.52 15.96 84.95 13.09 49.73 14.40 32.89 12.48 After sales charge 224.74 15.46 78.48 12.28 44.49 13.05 28.24 8.55 Class R (12/18/08) Net asset value 243.58 16.26 87.32 13.37 50.91 14.70 33.23 12.61 Class Y (12/18/08) Net asset value 257.85 16.84 91.98 13.93 53.15 15.27 33.89 12.92 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10Global Technology Fund Comparative index returns For periods ended 2/28/17 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year 6 months MSCI World Information Technology 256.88% 16.80% 88.75% 13.55% 45.51% 13.32% 31.35% 12.50% Index (ND) Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 2/28/17 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.164 $0.031 $0.039 $0.073 $0.134 $0.213 Capital gains Long-term gains — Short-term gains 0.045 0.045 0.045 0.045 0.045 0.045 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/16 $24.69 $26.20 $23.20 $23.19 $23.70 $24.56 $24.23 $25.16 2/28/17 27.61 29.29 25.98 25.96 26.53 27.49 27.09 28.13 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Global Technology Fund11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/17 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year 6 months Class A (12/18/08) Before sales charge 268.18% 17.04% 90.79% 13.79% 62.27% 17.51% 31.62% 13.69% After sales charge 247.01 16.20 79.82 12.45 52.94 15.21 24.05 7.16 Class B (12/18/08) Before CDSC 246.55 16.18 83.75 12.94 58.66 16.63 30.61 13.29 After CDSC 246.55 16.18 81.75 12.69 55.66 15.89 25.61 8.29 Class C (12/18/08) Before CDSC 246.07 16.17 83.75 12.94 58.65 16.63 30.67 13.29 After CDSC 246.07 16.17 83.75 12.94 58.65 16.63 29.67 12.29 Class M (12/18/08) Before sales charge 253.14 16.45 86.01 13.22 59.81 16.91 30.97 13.44 After sales charge 240.78 15.95 79.50 12.41 54.21 15.53 26.39 9.47 Class R (12/18/08) Net asset value 260.58 16.74 88.36 13.50 61.04 17.21 31.29 13.54 Class Y (12/18/08) Net asset value 275.66 17.32 93.09 14.07 63.42 17.79 31.91 13.84 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/16 *† 1.30% 2.05% 2.05% 1.80% 1.55% 1.05% Total annual operating expenses for the fiscal year ended 8/31/16 † 1.56% 2.31% 2.31% 2.06% 1.81% 1.31% Annualized expense ratio for the six-month period ended 2/28/17 1.30% 2.05% 2.05% 1.80% 1.55% 1.05% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/17. † Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. 12 Global Technology Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 9/1/16 to 2/28/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $6.86 $10.79 $10.79 $9.48 $8.17 $5.54 Ending value (after expenses) $1,127.50 $1,123.40 $1,123.40 $1,124.80 $1,126.10 $1,129.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 2/28/17, use the following calculation method. To find the value of your investment on 9/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $6.51 $10.24 $10.24 $9.00 $7.75 $5.26 Ending value (after expenses) $1,018.35 $1,014.63 $1,014.63 $1,015.87 $1,017.11 $1,019.59 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Global Technology Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Information Technology Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the information technology sector. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Global Technology Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2017, Putnam employees had approximately $482,000,000 and the Trustees had approximately $136,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Technology Fund 15 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Global Technology Fund The fund’s portfolio 2/28/17 (Unaudited) COMMON STOCKS (94.5%)* Shares Value Communications equipment (4.7%) EchoStar Corp. Class A † 20,310 $1,081,914 Hitachi Kokusai Electric, Inc. (Japan) 61,000 1,395,977 Nokia OYJ (Finland) 316,815 1,623,124 Oclaro, Inc. † 53,850 457,725 Diversified telecommunication services (1.1%) Zayo Group Holdings, Inc. † 33,656 1,060,837 Electronic equipment, instruments, and components (1.5%) Murata Manufacturing Co., Ltd. (Japan) 10,200 1,466,287 Health-care equipment and supplies (1.0%) Hoya Corp. (Japan) 20,900 945,797 Household durables (1.0%) Skyworth Digital Holdings, Ltd. (China) 1,463,967 950,469 Internet and direct marketing retail (5.1%) Amazon.com, Inc. † 3,423 2,892,572 Ctrip.com International, Ltd. ADR (China) † S 18,479 876,644 Delivery Hero Holding GmbH (acquired 6/12/15, cost $69,318) (Private) (Germany) † ∆∆ F 9 58,727 Expedia, Inc. 9,311 1,108,381 Internet software and services (28.5%) Alibaba Group Holding, Ltd. ADR (China) † S 19,968 2,054,707 Alphabet, Inc. Class A † 620 523,857 Alphabet, Inc. Class C † 11,792 9,707,292 Facebook, Inc. Class A † 38,944 5,278,470 GoDaddy, Inc. Class A † S 47,878 1,764,304 Instructure, Inc. † S 76,882 1,760,598 LogMeIn, Inc. 8,759 803,638 Shopify, Inc. Class A (Canada) † 18,833 1,115,102 SMS Co., Ltd. (Japan) 68,700 1,520,823 Tencent Holdings, Ltd. (China) 49,200 1,311,932 Wix.com, Ltd. (Israel) † 24,089 1,500,745 IT Services (9.3%) Cognizant Technology Solutions Corp. Class A † 8,942 529,992 Computer Sciences Corp. 37,153 2,547,210 Fidelity National Information Services, Inc. 20,301 1,670,163 MasterCard, Inc. Class A 3,278 362,088 Visa, Inc. Class A 43,003 3,781,684 Media (2.1%) ITV PLC (United Kingdom) 356,481 895,738 Live Nation Entertainment, Inc. † 41,025 1,165,520 Global Technology Fund 17 COMMON STOCKS (94.5%)* cont . Shares Value Semiconductors and semiconductor equipment (15.4%) Applied Materials, Inc. 52,195 $1,890,503 Broadcom, Ltd. 11,174 2,356,932 Macronix International (Taiwan) † 4,049,000 1,182,142 Micron Technology, Inc. † 77,005 1,804,997 NXP Semiconductor NV † 6,600 678,546 Qorvo, Inc. † S 23,209 1,534,115 Rohm Co., Ltd. (Japan) 20,400 1,318,296 SCREEN Holdings Co., Ltd. (Japan) 13,100 883,867 SK Hynix, Inc. (South Korea) 21,141 873,124 Sumco Corp. (Japan) 60,300 886,694 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 190,000 1,168,812 Xilinx, Inc. 4,370 257,043 Software (15.0%) Adobe Systems, Inc. † 7,020 830,747 Everbridge, Inc. † S 21,705 413,263 Microsoft Corp. 140,128 8,965,389 Nintendo Co., Ltd. (Japan) 6,000 1,255,063 salesforce.com, Inc. † 8,607 700,179 ServiceNow, Inc. † 14,544 1,264,164 Talend SA ADR (France) † S 34,976 948,199 Technology hardware, storage, and peripherals (6.9%) Apple, Inc. 44,565 6,104,959 Hewlett Packard Enterprise Co. 21,412 488,622 Wireless telecommunication services (2.9%) SoftBank Corp. (Japan) 11,300 841,075 T-Mobile US, Inc. † 30,804 1,926,176 Total common stocks (cost $71,652,993) CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $152,246) (Private) † ∆∆ F 4,502 $197,614 Total convertible preferred stocks (cost $152,246) SHORT-TERM INVESTMENTS (11.9%)* Shares Value Putnam Cash Collateral Pool, LLC 0.97% d 7,409,850 $7,409,850 Putnam Short Term Investment Fund 0.76% L 4,057,670 4,057,670 Total short-term investments (cost $11,467,520) TOTAL INVESTMENTS Total investments (cost $83,272,759) 18 Global Technology Fund Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2016 through February 28, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $96,056,519. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $256,341, or 0.3% of net assets. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $137,923 to cover certain derivative contracts. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 73.6% Canada 1.2% Japan 11.0 France 1.0 China 5.5 United Kingdom 0.9 Taiwan 2.5 South Korea 0.9 Finland 1.7 Germany 0.1 Israel 1.6 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Global Technology Fund 19 FORWARD CURRENCY CONTRACTS at 2/28/17 (aggregate face value $13,188,884) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 4/19/17 $68,765 $68,001 $(764) Barclays Bank PLC Euro Buy 3/16/17 235,327 237,691 (2,364) Hong Kong Dollar Buy 5/17/17 9,167 9,172 (5) Citibank, N.A. British Pound Sell 3/16/17 683,796 684,842 1,046 Euro Buy 3/16/17 762,269 780,680 (18,411) Japanese Yen Sell 5/17/17 1,130,379 1,119,022 (11,357) Credit Suisse International Canadian Dollar Sell 4/19/17 143,781 142,140 (1,641) Swedish Krona Buy 3/16/17 176,077 173,789 2,288 Goldman Sachs International Chinese Yuan (Offshore) Sell 5/17/17 3,301,818 3,299,987 (1,831) Euro Sell 3/16/17 262,146 258,878 (3,268) Japanese Yen Sell 5/17/17 1,763,264 1,744,670 (18,594) JPMorgan Chase Bank N.A. British Pound Buy 3/16/17 105,629 107,961 (2,332) Euro Buy 3/16/17 1,032,047 1,034,268 (2,221) Japanese Yen Sell 5/17/17 1,817,789 1,819,933 2,144 Swedish Krona Buy 3/16/17 209,900 207,139 2,761 State Street Bank and Trust Co. Canadian Dollar Sell 4/19/17 280,257 284,990 4,733 Euro Buy 3/16/17 360,305 358,474 1,831 Israeli Shekel Sell 4/19/17 926,907 857,247 (69,660) Total 20 Global Technology Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Consumer discretionary $7,889,324 $—­ $58,727 Health care 945,797 —­ —­ Information technology 78,063,288 —­ —­ Telecommunication services 3,828,088 —­ —­ Total common stocks —­ Convertible preferred stocks —­ —­ 197,614 Short-term investments 4,057,670 7,409,850 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(117,645) $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Global Technology Fund 21 Statement of assets and liabilities 2/28/17 (Unaudited) ASSETS Investment in securities, at value, including $7,174,727 of securities on loan (Note 1): Unaffiliated issuers (identified cost $71,805,239) $90,982,838 Affiliated issuers (identified cost $11,467,520) (Notes 1 and 5) 11,467,520 Foreign currency (cost $910,814) (Note 1) 921,338 Dividends, interest and other receivables 73,701 Receivable for shares of the fund sold 371,356 Unrealized appreciation on forward currency contracts (Note 1) 14,803 Prepaid assets 55,641 Total assets LIABILITIES Payable for shares of the fund repurchased 124,784 Payable for compensation of Manager (Note 2) 33,751 Payable for custodian fees (Note 2) 11,014 Payable for investor servicing fees (Note 2) 32,487 Payable for Trustee compensation and expenses (Note 2) 3,793 Payable for administrative services (Note 2) 244 Payable for distribution fees (Note 2) 28,443 Distributions payable to shareholders 63 Unrealized depreciation on forward currency contracts (Note 1) 132,448 Collateral on securities loaned, at value (Note 1) 7,409,850 Other accrued expenses 53,801 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $76,016,682 Distributions in excess of net investment income (Note 1) (419,739) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 1,388,997 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 19,070,579 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 22 Global Technology Fund Statement of assets and liabilities cont . COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($45,820,403 divided by 1,659,802 shares) $27.61 Offering price per class A share (100/94.25 of $27.61)* $29.29 Net asset value and offering price per class B share ($5,501,812 divided by 211,799 shares)** $25.98 Net asset value and offering price per class C share ($9,207,585 divided by 354,631 shares)** $25.96 Net asset value and redemption price per class M share ($623,025 divided by 23,484 shares) $26.53 Offering price per class M share (100/96.50 of $26.53)* $27.49 Net asset value, offering price and redemption price per class R share ($383,179 divided by 14,144 shares) $27.09 Net asset value, offering price and redemption price per class Y share ($34,520,515 divided by 1,227,245 shares) $28.13 *On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Global Technology Fund23 Statement of operations Six months ended 2/28/17 (Unaudited) INVESTMENT INCOME Dividends (net of foreign taxes paid of $1,219) $231,508 Interest (including interest income of $8,467 from investments in affiliated issuers) (Note 5) 8,467 Securities lending (net of expenses) (Notes 1 and 5) 11,722 Total investment income EXPENSES Compensation of Manager (Note 2) 230,509 Investor servicing fees (Note 2) 81,282 Custodian fees (Note 2) 9,011 Trustee compensation and expenses (Note 2) 1,774 Distribution fees (Note 2) 104,724 Administrative services (Note 2) 1,308 Auditing and tax fees 26,935 Blue sky expense 38,917 Other 23,276 Fees waived and reimbursed by Manager (Note 2) (27,177) Total expenses Expense reduction (Note 2) (215) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 1,649,073 Net realized gain on foreign currency transactions (Note 1) 32,834 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (65,893) Net unrealized appreciation of investments during the period 8,016,405 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 24Global Technology Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/28/17* Year ended 8/31/16 Operations Net investment income (loss) $(238,647) $212,782 Net realized gain on investments and foreign currency transactions 1,681,907 378,691 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 7,950,512 6,671,866 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (228,241) (31,296) Class B (6,162) (3,997) Class C (11,487) (5,488) Class M (1,168) (423) Class R (1,567) (201) Class Y (240,322) (10,505) Net realized short-term gain on investments Class A (62,612) — Class B (8,945) — Class C (13,254) — Class M (720) — Class R (526) — Class Y (50,772) — From net realized long-term gain on investments Class A — (971,038) Class B — (124,020) Class C — (170,271) Class M — (13,109) Class R — (6,240) Class Y — (325,928) Increase from capital share transactions (Note 4) 28,689,501 28,485,207 Total increase in net assets NET ASSETS Beginning of period 58,599,022 24,512,992 End of period (including distributions in excess of net investment income of $419,739 and undistributed net investment income of $307,855, respectively) *Unaudited. The accompanying notes are an integral part of these financial statements. Global Technology Fund 25 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net Net realized From of expenses investment value, investment and unrealized Total from From net realized Net asset Total return Net assets, to average income (loss) beginning income gain (loss) investment net investment gain From Total Redemption value, end at net asset end of period netassets to average Portfolio Period ended­ of period­ (loss) a on investments­ operations­ income­ on investments­ return of capital­ distributions fees of period­ value (%) b (in thousands) (%) c,d net assets (%) d turnover (%) Class A­ February 28, 2017 ** $24.69­ (.08) i 3.21­ 3.13­ (.16) (.05) —­ —­ $27.61­ * $45,820­ .64* (.30)* i 29* August 31, 2016­ 21.18­ .12­ g 4.44­ 4.56­ —­ (1.05) —­ —­ 24.69­ 21.92­ 30,322­ 1.28­ f .52­ f,g 62­ August 31, 2015­ 22.00­ (.05) .34­ .29­ —­ (1.11) —­ —­ 21.18­ 1.21­ 16,193­ 1.26­ (.22) 111­ August 31, 2014­ 16.67­ (.04) 5.37­ 5.33­ —­ —­ —­ —­ —­ 22.00­ 31.97­ 10,313­ 1.29­ (.22) 50­ August 31, 2013­ 16.26­ .01­ .40­ .41­ —­ —­ —­ —­ —­ e 16.67­ 2.52­ 8,355­ 1.36­ .05­ 54­ August 31, 2012­ 14.86­ (.02) 2.17­ 2.15­ —­ (.73) (.02) —­ e 16.26­ 15.32­ 8,471­ 1.41­ (.14) 45­ Class B­ February 28, 2017 ** $23.20­ (.16) i 3.02­ 2.86­ (.03) (.05) —­ —­ $25.98­ * $5,502­ 1.02* (.68)* i 29* August 31, 2016­ 20.10­ (.04) g 4.19­ 4.15­ —­ (1.05) —­ —­ 23.20­ 21.04­ 4,098­ 2.03­ f (.17) f,g 62­ August 31, 2015­ 21.09­ (.20) .32­ .12­ —­ (1.11) —­ —­ 20.10­ .43­ 2,137­ 2.01­ (.98) 111­ August 31, 2014­ 16.10­ (.18) 5.17­ 4.99­ —­ —­ —­ —­ —­ 21.09­ 30.99­ 1,781­ 2.04­ (.97) 50­ August 31, 2013­ 15.82­ (.11) .39­ .28­ —­ —­ —­ —­ —­ e 16.10­ 1.77­ 1,105­ 2.11­ (.70) 54­ August 31, 2012­ 14.59­ (.13) 2.11­ 1.98­ —­ (.73) (.02) —­ e 15.82­ 14.41­ 996­ 2.16­ (.88) 45­ Class C­ February 28, 2017 ** $23.19­ (.16) i 3.02­ 2.86­ (.04) (.05) —­ —­ $25.96­ * $9,208­ 1.02* (.67)* i 29* August 31, 2016­ 20.10­ (.05) g 4.19­ 4.14­ —­ (1.05) —­ —­ 23.19­ 20.98­ 5,503­ 2.03­ f (.22) f,g 62­ August 31, 2015­ 21.09­ (.20) .32­ .12­ —­ (1.11) —­ —­ 20.10­ .43­ 2,599­ 2.01­ (.98) 111­ August 31, 2014­ 16.09­ (.18) 5.18­ 5.00­ —­ —­ —­ —­ —­ 21.09­ 31.08­ 1,801­ 2.04­ (.98) 50­ August 31, 2013­ 15.82­ (.11) .38­ .27­ —­ —­ —­ —­ —­ e 16.09­ 1.71­ 1,199­ 2.11­ (.70) 54­ August 31, 2012­ 14.59­ (.13) 2.11­ 1.98­ —­ (.73) (.02) —­ e 15.82­ 14.41­ 1,116­ 2.16­ (.87) 45­ Class M­ February 28, 2017 ** $23.70­ (.13) i 3.08­ 2.95­ (.07) (.05) —­ —­ $26.53­ * $623­ .89* (.53)* i 29* August 31, 2016­ 20.47­ (.01) g 4.29­ 4.28­ —­ (1.05) —­ —­ 23.70­ 21.30­ 323­ 1.78­ f (.03) f,g 62­ August 31, 2015­ 21.40­ (.16) .34­ .18­ —­ (1.11) —­ —­ 20.47­ .72­ 188­ 1.76­ (.74) 111­ August 31, 2014­ 16.30­ (.14) 5.24­ 5.10­ —­ —­ —­ —­ —­ 21.40­ 31.29­ 162­ 1.79­ (.72) 50­ August 31, 2013­ 15.98­ (.07) .39­ .32­ —­ —­ —­ —­ —­ e 16.30­ 2.00­ 92­ 1.86­ (.44) 54­ August 31, 2012­ 14.69­ (.10) 2.14­ 2.04­ —­ (.73) (.02) —­ e 15.98­ 14.73­ 103­ 1.91­ (.64) 45­ Class R­ February 28, 2017 ** $24.23­ (.11) i 3.15­ 3.04­ (.13) (.05) —­ —­ $27.09­ * $383­ .77* (.42)* i 29* August 31, 2016­ 20.85­ .05­ g 4.38­ 4.43­ —­ (1.05) —­ —­ 24.23­ 21.64­ 211­ 1.53­ f .25­ f,g 62­ August 31, 2015­ 21.73­ (.10) .33­ .23­ —­ (1.11) —­ —­ 20.85­ .94­ 165­ 1.51­ (.45) 111­ August 31, 2014­ 16.50­ (.09) 5.32­ 5.23­ —­ —­ —­ —­ —­ 21.73­ 31.70­ 50­ 1.54­ (.47) 50­ August 31, 2013­ 16.14­ (.03) .38­ .35­ —­ —­ —­ —­ .01­ 16.50­ 2.23­ 24­ 1.61­ (.17) 54­ August 31, 2012­ 14.80­ (.05) 2.14­ 2.09­ —­ (.73) (.02) —­ e 16.14­ 14.96­ 65­ 1.66­ (.35) 45­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 26 Global Technology Fund Global Technology Fund 27 Financial highlights cont . INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net Net realized From of expenses investment value, investment and unrealized Total from From net realized Net asset Total return Net assets, to average income (loss) beginning income gain (loss) investment net investment gain From Total Redemption value, end at net asset end of period netassets to average Portfolio Period ended­ of period­ (loss) a on investments­ operations­ income­ on investments­ return of capital­ distributions fees of period­ value (%) b (in thousands) (%) c,d net assets (%) d turnover (%) Class Y­ February 28, 2017 ** $25.16­ (.05) i 3.28­ 3.23­ (.21) (.05) —­ —­ $28.13­ * $34,521­ .52* (.18)* i 29* August 31, 2016­ 21.52­ .31­ g,h 4.38­ 4.69­ —­ (1.05) —­ —­ 25.16­ 22.19­ 18,142­ 1.03­ f 1.35­ f,g,h 62­ August 31, 2015­ 22.29­ —­ e .34­ .34­ —­ (1.11) —­ —­ 21.52­ 1.43­ 3,231­ 1.01­ .01­ 111­ August 31, 2014­ 16.84­ .01­ 5.44­ 5.45­ —­ —­ —­ —­ —­ 22.29­ 32.36­ 4,894­ 1.04­ .03­ 50­ August 31, 2013­ 16.39­ .05­ .40­ .45­ —­ —­ —­ —­ —­ e 16.84­ 2.75­ 1,794­ 1.11­ .31­ 54­ August 31, 2012­ 14.94­ .02­ 2.18­ 2.20­ —­ (.73) (.02) —­ e 16.39­ 15.58­ 1,779­ 1.16­ .13­ 45­ * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets February 28, 2017 0.04% August 31, 2016 0.26 August 31, 2015 0.48 August 31, 2014 0.74 August 31, 2013 0.49 August 31, 2012 0.53 e Amount represents less than $0.01 per share. f Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets. g Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.16 0.70% Class B 0.15 0.73 Class C 0.15 0.70 Class M 0.14 0.66 Class R 0.16 0.73 Class Y 0.28 1.20 h The net investment income ratio and per share amount shown for the period ending August 31, 2016 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. i Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.02 0.07% Class B 0.02 0.07 Class C 0.02 0.07 Class M 0.02 0.09 Class R 0.02 0.08 Class Y 0.02 0.08 The accompanying notes are an integral part of these financial statements. 28Global Technology Fund Global Technology Fund 29 Notes to financial statements 2/28/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2016 through February 28, 2017. Putnam Global Technology Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund concentrates in the technology industries. The fund invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. Under normal circumstances, the fund invests at least 80% of its net assets in securities of companies in the technology industries. This policy may be changed only after 60 days’ notice to shareholders. Potential investments include companies that have, or will develop, products, processes or services that will provide advances and improvements through technology to consumers, enterprises and governments worldwide. The fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that it believes will cause the stock price to rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes, and may engage in short sales of securities. The fund offers classA, classB, classC, classM, classR and classY shares. The fund registered class T shares in February 2017, however, as of the date of this report, class T shares had not commenced operations and are not available for purchase. Effective April 1, 2017, purchases of classB shares will be closed to new and existing investors except by exchange from classB shares of another Putnam fund or through dividend and/or capital gains reinvestment.ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classR and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those 30 Global Technology Fund estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Global Technology Fund 31 Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $118,644 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. 32Global Technology Fund Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $7,409,850 and the value of securities loaned amounted to $7,174,727. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $83,563,052, resulting in gross unrealized appreciation and depreciation of $19,603,165 and $715,859, respectively, or net unrealized appreciation of $18,887,306. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Global Technology Fund33 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.311% of the fund’s average net assets. Putnam Management has contractually agreed, through December 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $27,177 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. 34 Global Technology Fund During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $39,433 ClassR 293 ClassB 5,167 ClassY 28,304 ClassC 7,630 Total ClassM 455 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $69 under the expense offset arrangements and by $146 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $60, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the “Plans”) with respect to the following class shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.25% $44,638 ClassB 1.00% 1.00% 23,484 ClassC 1.00% 1.00% 34,414 ClassM 1.00% 0.75% 1,530 ClassR 1.00% 0.50% 658 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $24,810 and $1,112 from the sale of classA and classM shares, respectively, and received $2,146 and $101 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Global Technology Fund 35 Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $47,984,031 $20,622,069 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: SIX MONTHS ENDED 2/28/17 YEAR ENDED 8/31/16 ClassA Shares Amount Shares Amount Shares sold 643,523 $16,714,608 752,053 $17,058,846 Shares issued in connection with reinvestment of distributions 11,293 285,491 43,207 983,396 654,816 17,000,099 795,260 18,042,242 Shares repurchased (223,380) (5,735,920) (331,523) (7,278,762) Net increase SIX MONTHS ENDED 2/28/17 YEAR ENDED 8/31/16 ClassB Shares Amount Shares Amount Shares sold 56,872 $1,374,984 81,843 $1,728,359 Shares issued in connection with reinvestment of distributions 622 14,813 5,875 126,254 57,494 1,389,797 87,718 1,854,613 Shares repurchased (22,362) (536,708) (17,367) (365,834) Net increase SIX MONTHS ENDED 2/28/17 YEAR ENDED 8/31/16 ClassC Shares Amount Shares Amount Shares sold 137,491 $3,363,542 165,192 $3,487,655 Shares issued in connection with reinvestment of distributions 1,036 24,659 8,062 173,261 138,527 3,388,201 173,254 3,660,916 Shares repurchased (21,165) (514,990) (65,282) (1,351,467) Net increase 36Global Technology Fund SIX MONTHS ENDED 2/28/17 YEAR ENDED 8/31/16 ClassM Shares Amount Shares Amount Shares sold 12,557 $313,868 7,652 $168,083 Shares issued in connection with reinvestment of distributions 78 1,887 617 13,532 12,635 315,755 8,269 181,615 Shares repurchased (2,796) (68,251) (3,799) (78,195) Net increase SIX MONTHS ENDED 2/28/17 YEAR ENDED 8/31/16 ClassR Shares Amount Shares Amount Shares sold 9,639 $243,781 7,757 $173,830 Shares issued in connection with reinvestment of distributions 66 1,646 169 3,791 9,705 245,427 7,926 177,621 Shares repurchased (4,279) (108,656) (7,138) (150,473) Net increase SIX MONTHS ENDED 2/28/17 YEAR ENDED 8/31/16 ClassY Shares Amount Shares Amount Shares sold 651,523 $17,150,799 721,992 $17,101,650 Shares issued in connection with reinvestment of distributions 11,294 290,808 14,516 336,200 662,817 17,441,607 736,508 17,437,850 Shares repurchased (156,515) (4,126,860) (165,695) (3,644,919) Net increase Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the beginning Fair value at of the the end of the reporting Investment reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Cash Collateral Pool, LLC * $6,185,731 $24,231,370 $23,007,251 $22,034 $7,409,850 Putnam Short Term Investment Fund ** 4,346,457 31,404,864 31,693,651 8,467 4,057,670 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Global Technology Fund 37 Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates a majority of its investments in the technology sector, which involves more risk than a fund that invests more broadly. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $13,800,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $14,803 Payables $132,448 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 contracts Total Foreign exchange contracts $34,572 $34,572 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 contracts Total Foreign exchange contracts $(73,314) $(73,314) Total 38 Global Technology Fund This page left blank intentionally. Global Technology Fund39 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International GoldmanSachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. Total Assets: Forward currency contracts # $— $— $1,046 $2,288 $— $4,905 $6,564 $14,803 Total Assets $— $— $— Liabilities: Forward currency contracts # 764 2,369 29,768 1,641 23,693 4,553 69,660 132,448 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged) †## $— $— $— $— $— $— $— Net amount $(764) $(2,369) $(28,722) $647 $(23,693) $352 $(63,096) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 9: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. 40Global Technology Fund Global Technology Fund 41 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Emerging Markets Income Fund Small Cap Growth Fund Floating Rate Income Fund Global Income Trust Blend Government Money Market Fund * Capital Opportunities Fund High Yield Advantage Fund Capital Spectrum Fund High Yield Trust Emerging Markets Equity Fund Income Fund Equity Spectrum Fund Money Market Fund † Europe Equity Fund Short Duration Income Fund Global Equity Fund U.S. Government Income Trust International Capital Opportunities Fund International Equity Fund Tax-free Income Investors Fund AMT-Free Municipal Fund Low Volatility Equity Fund Intermediate-Term Municipal Income Fund Multi-Cap Core Fund Short-Term Municipal Income Fund Research Fund Tax Exempt Income Fund Tax-Free High Yield Fund Value Convertible Securities Fund State tax-free income funds ‡ : Equity Income Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. International Value Fund Multi-Cap Value Fund Small Cap Value Fund 42Global Technology Fund Absolute Return Retirement Income Fund Lifestyle 1 — a portfolio Absolute Return 100 Fund ® with managed allocations to stocks, bonds, Absolute Return 300 Fund ® and money market investments to generate Absolute Return 500 Fund ® retirement income. Absolute Return 700 Fund ® RetirementReady ® Funds — portfolios with Global Sector adjusting allocations to stocks, bonds, and Global Consumer Fund money market instruments, becoming more Global Energy Fund conservative over time. Global Financials Fund Global Health Care Fund RetirementReady ® 2060 Fund Global Industrials Fund RetirementReady ® 2055 Fund Global Natural Resources Fund RetirementReady ® 2050 Fund Global Sector Fund RetirementReady ® 2045 Fund Global Technology Fund RetirementReady ® 2040 Fund Global Telecommunications Fund RetirementReady ® 2035 Fund Global Utilities Fund RetirementReady ® 2030 Fund RetirementReady ® 2025 Fund Asset Allocation RetirementReady ® 2020 Fund George Putnam Balanced Fund Global Asset Allocation Funds — four investment portfolios that spread your money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. † You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. ‡ Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Global Technology Fund43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Global Technology Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisors Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Catharine Bond Hill Janet C. Smith London, England SW1A 1LD John A. Hill Vice President, Paul L. Joskow Principal Financial Officer, The Putnam Advisory Company, LLC Robert E. Patterson Principal Accounting Officer, One Post Office Square George Putnam, III and Assistant Treasurer Boston, MA 02109 Robert L. Reynolds Manoj P. Singh Susan G. Malloy Marketing Services W. Thomas Stephens Vice President and Putnam Retail Management Assistant Treasurer One Post Office Square Officers Boston, MA 02109 Robert L. Reynolds Mark C. Trenchard President Vice President and Custodian BSA Compliance Officer State Street Bank Jonathan S. Horwitz and Trust Company Executive Vice President, Nancy E. Florek Principal Executive Officer, Vice President, Director of Legal Counsel and Compliance Liaison Proxy Voting and Corporate Ropes & Gray LLP Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Global Technology Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: April 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: April 27, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial Officer Date: April 27, 2017
